        Case 1:19-cv-04821 Document 1 Filed 05/24/19 Page 1 of 30




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------x
M & R CAPITAL MANAGEMENT, INC.,

                 Plaintiff,
                                             ___Cv.___
          v.

                                            COMPLAINT
THE CURCHIN GROUP, LLC,                (Jury trial demanded)
ROBERT C. FOURATT, CPA
and RICHARD T. DIVER,

               Defendants.
-------------------------------x


          Plaintiff M & R Capital Management, Inc.

     (“M & R”), by its attorneys, the Law Offices of Joseph

     E. Gasperetti, as and for its Complaint alleges as

     follows:

                                  I.
                        Nature of the Action

          1.    This action arises from the professional

     malpractice of the defendants The Curchin Group, LLC

     and its senior partner, Robert C. Fouratt, CPA.

          2.    The plaintiff M & R is an investment advisory

     firm registered with the U.S. Securities and Exchange

     Commission.   Between 1993 and December 2018, the

                                   1
   Case 1:19-cv-04821 Document 1 Filed 05/24/19 Page 2 of 30




defendant Mr. Richard T. Diver (the “defendant Diver”)

served as M & R’s Senior Vice President and Chief

Operations Officer.    The defendant Diver managed all of

M & R’s revenues and expenses.      During the years 1995

to 2018, the defendants The Curchin Group and its

senior partner, Mr. Robert C. Fouratt (collectively

referred to as the “Curchin defendants”), served as

M & R’s certified public accountants.        M & R relied

extensively upon the Curchin defendants for the proper

and lawful accounting of all matters relating to M &

R’s expenses and revenues.

     3.   On December 7, 2018, Mr. John E. Maloney (“Mr.

Maloney”), M & R’s principal founder, Chairman, and

Chief Executive Officer learned that M & R’s trust in

the defendant Diver and the Curchin defendants had been

sorely betrayed.

     4.   On that day, the defendant Diver tearfully

confessed to Mr. Maloney in a face-to-face conversation

that, during 2017 and 2018, he had embezzled more than

$300,000.00 from M & R’s clients in order to enrich



                              2
   Case 1:19-cv-04821 Document 1 Filed 05/24/19 Page 3 of 30




solely himself.    (Subsequent investigation revealed

that, in fact, the defendant Diver had embezzled

approximately $750,000.00 from M & R’s clients.)          Later

that same week, Mr. Maloney also learned that during

the years 2011 to 2018, the defendant Diver had

embezzled millions of dollars directly from M & R by

stealing funds from M & R’s bank account and diverting

those funds to himself through unauthorized and

enormous payments to himself disguised as wages.

     5.    The United States Attorney’s Office for the

Southern District of New York has charged the defendant

Diver with wire fraud and criminal violations of the

Investment Advisers Act of 1940.

     6.    Between 2011 and 2018, the Curchin defendants

served as M & R’s independent public accountants whose

duties included review and audit of M & R’s financial

books and records, the preparation of annual certified

financial statements and the preparation of M & R’s tax

returns.

     7.    During the years 2011 to 2018, the Curchin



                              3
   Case 1:19-cv-04821 Document 1 Filed 05/24/19 Page 4 of 30




defendants failed to exercise the standard of care and

conduct applicable to certified public accountants in

the performance of their professional duties.

     8.    During the years 2011 to 2018, and in breach

of their professional responsibility to M & R, the

Curchin defendants ignored numerous red flags which

signaled the defendant Diver’s larcenous activities and

negligently failed to investigate and report the

indicia of the defendant Diver’s fraud to M & R’s

management.   Accordingly, the plaintiff M & R now seeks

money damages to remedy the professional malpractice of

the Curchin defendants.

     9.    As a proximate cause of the Curchin defendants

professional malpractice, M & R has suffered money

damages in an amount of at least $10,000,000.00.

                            II.
                        The Parties


     10.    Plaintiff M & R is a New York corporation,

having its principal place of business at 88 Pine

Street, New York, New York.       M & R provides investment



                              4
   Case 1:19-cv-04821 Document 1 Filed 05/24/19 Page 5 of 30




management advice to its clients for a fee.

     11.   The defendant Diver is a resident of the

State of New Jersey.

     12.   The defendant Curchin is a limited liability

company having its principal place of business in Red

Bank, New Jersey.

     13.   The defendant Fouratt is a citizen of the

State of New Jersey.    The defendant Fouratt is, upon

information and belief, Curchin’s managing partner.            At

all times relevant to this action, Fouratt served as

the engagement partner for M & R.       During the years

2011 to 2018, Mr. Fouratt was responsible for

supervising all professional services rendered by The

Curchin Group to M & R.



                           III.
                    Jurisdiction and Venue

     14.   Pursuant to 28 U.S.C. § 1332, the Court has

subject matter jurisdiction over this action because

the plaintiff’s citizenship is diverse to all

defendants and the amount in controversy exceeds

                              5
   Case 1:19-cv-04821 Document 1 Filed 05/24/19 Page 6 of 30




$75,000.00, exclusive of interest and costs.

     15.   The Court has personal jurisdiction over the

defendants because the defendants transacted business

in the State, City and County of New York and committed

tortious acts which caused harm to the plaintiff in the

County of New York.

     16.   Venue in this Court is proper because the

acts and transactions complained of took place in the

Southern District of New York.


                             IV.
                         The Facts

     A. M & R’s Investment Advisory Business

     17.   M & R is an investment advisory firm

registered with the U.S. Securities & Exchange

Commission.   As required by federal law, M & R, as a

registered investment advisor, enters into written

agreements with its clients.      Those agreements

typically provide that M & R will manage the client’s

assets on a discretionary basis in consideration of an

annual fee of approximately 1% of the value of the


                              6
   Case 1:19-cv-04821 Document 1 Filed 05/24/19 Page 7 of 30




client’s assets under M & R’s management.        Most of M &

R’s clients authorize M & R to deduct its advisory fee

on a quarterly basis directly from the client’s

custodian account.

     18.   M & R was founded in 1993 by Mr. John E.

Maloney, Mr. Alan Rosenfeld and the defendant Diver.

Since 1993 Mr. Maloney has served as M & R’s chairman

and Chief Executive Officer.      He is currently M & R’s

sole shareholder.    Mr. Rosenfeld retired some years ago

and is no longer either a stockholder, officer or

director of M & R.    Between 1993 and December 14, 2018,

the defendant Diver served as M & R’s Senior Vice

President and Chief Operations Officer.

     19.   Mr. Maloney is M & R’s chief investment

officer.   He and four other investment advisers manage

client assets valued at approximately $503,000,000.00.

     20.   The defendant Diver managed M & R’s revenues

and expenses.   His duties included billing M & R’s

clients, and paying all of M & R’s expenses, including

rent, healthcare and payroll.



                              7
   Case 1:19-cv-04821 Document 1 Filed 05/24/19 Page 8 of 30




     21.     In consideration of the defendant Diver’s

employment, in or about January 2011, Mr. Maloney

agreed to pay the defendant Diver a base salary of

$100,000.00.    That base salary was supposed to be

supplemented by such quarterly bonuses as, in Mr.

Maloney’s judgment, the firm’s financial performance

warranted.    The defendant Diver’s annual compensation

during the years 2011 to 2018 was supposed to amount to

at most $350,000.



     B. The Curchin Defendants Professional
     Malpractice


     22. In his capacity as Chief Operations Officer,

the defendant Diver worked closely with the Curchin

defendants, whom he retained in 1996 to perform

accounting services for M & R, including auditing

financial records, preparing and certifying M & R’s

annual financial statements and filing M & R’s tax

returns.   Notably, the Curchin defendants and the

defendant Diver developed an independent relationship.



                              8
   Case 1:19-cv-04821 Document 1 Filed 05/24/19 Page 9 of 30




In fact, the Curchin defendants prepared the defendant

Diver’s personal tax returns.

     23.     At all times relevant to this action, the

Curchin defendants knew that the defendant Diver was

primarily responsible for managing M & R’s revenues and

expenses.    Those responsibilities included maintaining

M & R’s financial records.

     24.     Moreover, the Curchin defendants, in their

capacity as Certified Public Accountants, repeatedly

represented to M & R that they would plan and perform

the audits to obtain reasonable assurance about whether

the financial statements are free of material

misstatements whether from (1) errors, (2) fraudulent

financial reporting, (3) misappropriation of assets, or

(4) violation of laws or governmental regulation.

     25.     In negligent violation of their professional

duties to M & R, the Curchin defendants failed to

exercise ordinary care.

     26.     The Curchin defendants failed to notice,

investigate and report to M & R at least the following

red flags:

                              9
  Case 1:19-cv-04821 Document 1 Filed 05/24/19 Page 10 of 30




     (i) The Curchin Defendants Failed to Exercise
     Skepticism and Apply Heightened Scrutiny to Mr.
     Diver’s Activities


     27.   Because the defendant Diver was solely

responsible for managing all of M & R’s revenues and

expenses, his financial activities and internal

financial journal entries and reports should have been

subjected to heightened scrutiny.      No such scrutiny was

ever exercised as to the defendant Diver’s management

of M & R’s finances.    On information and belief, his

false assertions as to M & R’s revenues and expenses

were simply accepted as actual facts by the Curchin

defendants.   Consequently, Diver’s payroll fraud and

his over billing scheme, caused M & R to suffer money

damages in excess of $10,000,000.00

     (ii) The Curchin Defendants Ignored M & R’s
     Payroll Records

     28.   As set forth below, the defendant Diver often

paid himself as frequently as six times per month.

Because the Curchin defendants did not review, let

alone audit, M & R’s payroll records, Curchin failed to



                             10
  Case 1:19-cv-04821 Document 1 Filed 05/24/19 Page 11 of 30




detect that the defendant Diver was embezzling M & R’s

revenues.

     (iii) The Curchin Defendants Failed to Review and
     Test M & R’s Banking Records

     29.    The Curchin defendants utterly ignored M &

R’s banking records.    Review and testing of those

records would have revealed that Diver was illicitly

funneling stolen funds to himself through payroll.

     (iv) The Curchin Defendants Failed to Disclose a
     Potential Tax Liability

     30.    The Curchin defendants prepared the defendant

Diver’s personal tax returns.      On information and

belief, Curchin repeatedly warned Diver that he was

obliged to withhold taxes on his W-2 declared

fraudulent income.    However, even though the Curchin

defendants knew that the defendant Diver was violating

federal law by under withholding taxes due on his

income, Curchin failed to disclose to M & R that M & R

could become responsible for sums due to the federal

government for withholding taxes due on the money the

defendant Diver’s embezzled and camouflaged as wages.



                             11
  Case 1:19-cv-04821 Document 1 Filed 05/24/19 Page 12 of 30




In the proper exercise of their professional duties,

the Curchin defendants ought to have included a

footnote in M & R’s financial statements disclosing

that M & R had a contingent liability to the IRS for

under withholding payroll taxes on the defendant

Diver’s income.

     (v) The Curchin Defendants Failed to Disclose to
     M & R That Diver Was Vastly Overcompensating
     Himself

     31.   The Curchin defendants prepared both Mr.

Maloney and the defendant Diver’s tax returns.         Had the

Curchin defendants exercised ordinary professional

care, they would have learned that Mr. Maloney, who is

M & R’s Chairman and Chief Executive Officer and who,

until December 2018, was M & R’s 91% shareholder earned

less money than the defendant Diver, who was obviously

subordinate to Mr. Maloney.       The Curchin defendants

ignored this red flag and failed to report to M & R

that the defendant Diver was looting M & R by over

compensating himself.




                             12
  Case 1:19-cv-04821 Document 1 Filed 05/24/19 Page 13 of 30




     (vi) the Curchin Defendants Failed to Investigate
     and Monitor M & R’s Client Billings


     32.    At all times relevant to these proceedings,

the Curchin defendants knew that M & R’s annual

revenues were entirely derived from fees paid to M & R

by its clients.   The Curchin defendants also knew that

the defendant Diver was solely responsible for billing

investment advisory fees to M & R’s clients.        In

violation of their professional duties as certified

public accountants, the Curchin defendants did not

adequately test, audit or review the defendant Diver’s

billing activities.    Instead, the Curchin defendants

relied entirely upon the manual entries which the

defendant Diver himself made in M & R’s books and

records as to investment advisory fees M & R billed and

received from its Clients.     Had the Curchin defendants

tested the defendant Diver’s manual entries against

actual billing revenues received from M & R’s clients,

they would have discovered that the defendant Diver was

stealing from M & R’s clients by over charging those

clients.   That is, scrutiny of the revenues actually

                             13
  Case 1:19-cv-04821 Document 1 Filed 05/24/19 Page 14 of 30




received by M & R from client billings would have

revealed that the defendant Diver was billing and

collecting client fees both outside the normal

quarterly billing cycle and in amounts far in excess of

those permitted by M & R’s agreements with its clients.

For example, the Curchin defendants, in the exercise of

ordinary diligence, would have discovered that the

defendant Diver billed numerous clients as often as six

or seven times per year.     Diver’s over billing scheme

permitted him to steal $748,197.00 during the years

2017 and 2018 from M & R’s clients.       The defendant

Diver misappropriated these funds by paying them to

himself in the form of fraudulent wages.

     (vii) The Curchin Defendants Disregarded an
     Important Red Flag Raised by Their Own Auditor

     33.   The Curchin defendants actually ignored a red

flag raised by one of their own auditors.        In March

2018, a Curchin auditor discovered that the sums

recorded by the defendant Diver on M & R’s QuickBooks

general ledger were substantially and materially more

than the sums reported to Curchin from M & R’s


                             14
  Case 1:19-cv-04821 Document 1 Filed 05/24/19 Page 15 of 30




automated client billing software as M & R’s billings.

Although that auditor asked the defendant Diver about

that discrepancy, the Curchin defendants ignored their

own auditor’s inquiries, and certified the audit

without obtaining an answer to their own auditor’s

question.   If the Curchin defendants had analyzed this

issue adequately according to the standards of their

profession, they would have discovered Diver’s fraud.

     (viii) The Curchin Defendants Failed to Test
     Numerous Suspicious Bulk Entries


     34.    The Curchin defendants ignored and failed to

review the defendant Diver’s numerous manual bulk

entries in M & R’s internal QuickBooks bookkeeping

system.    Therefore, by virtue of their gross

inattention and malpractice, the Curchin defendants

failed to discover and report to M & R that the

defendant Diver was intentionally concealing his

misappropriation of M & R and client revenues by

aggregating numerous over-payments by clients to M & R

into single bulk entries and assigning fictitious

invoice numbers to those payments.

                             15
  Case 1:19-cv-04821 Document 1 Filed 05/24/19 Page 16 of 30




     35.   In addition to the red flags of fraud which

the Curchin defendants ignored, they committed other

acts of professional malpractice.      Namely:

     36.   The Curchin defendants allowed the defendant

Diver to sign M & R’s tax returns as “President/COO” of

M & R, even though the Curchin defendants knew that the

defendant Diver was not, and had never been, the

President of M & R.

     37.   The Curchin defendants failed to design and

implement audit procedures that were appropriate for M

& R, which is an SEC Registered Investment Adviser.

     38.   The Curchin defendants did not exercise

independent judgment and vigilance with respect to

M & R.

     B. The Curchin Defendants Continuously Represented
     M & R

     39.   The defendant Divers fraud was not discovered

until December 2018.

     40.   The full scope of the defendant Diver’s

larceny and fraud was not uncovered until the end of

the first quarter of 2019.


                             16
  Case 1:19-cv-04821 Document 1 Filed 05/24/19 Page 17 of 30




     41.   During the years 2011 to 2018, the plaintiff

M & R trusted and relied continuously upon the Curchin

defendants professional ability and expertise and their

close working relationship with Mr. Diver and M & R’s

staff.

     42.   During the years 2011 to 2018, and for many

years before that time, the Curchin defendants

continuously and exclusively rendered professional

accounting services to M & R.



     C. Diver Embezzled Funds From M & R and its
     Clients


     43.   On the morning of December 7, 2018, the

defendant Diver confessed to Mr. Maloney that he, the

defendant Diver, had embezzled funds from M & R’s

clients by engaging in an over billing scheme.

     44.   Subsequent investigation revealed that the

sums embezzled by the defendant Diver from M & R’s

clients, during the years 2017 and 2018, amounted to

$748,197.00.

     45.   In December 2018, the defendant Diver also

                             17
  Case 1:19-cv-04821 Document 1 Filed 05/24/19 Page 18 of 30




confessed to Mr. Maloney that, commencing in 2011 and

continuing until December 2018, the defendant Diver had

embezzled nearly five million dollars from M & R by

fraudulently and without authority directing M & R’s

outside payroll service, PayChex, to issue to him

numerous vastly inflated salary and bonus checks.         For

example, in the year 2017, the defendant Diver paid

himself $968,219.46 by instructing PayChex to deposit

to his personal bank account more than 60 payroll

payments.

     D. The Means and Artifices of Defendant Diver’s
     Fraud

     1. Diver’s Payroll Fraud

     46.    Diver concealed his payroll fraud from M & R

and Mr. Maloney.   Diver managed all of M & R’s business

expenses, including its payroll.      Diver contracted with

an outside payroll service called PayChex, which in

turn issued payroll checks to M & R’s employees,

including the defendant Diver.      Investigation to date

has revealed that the defendant Diver frequently

verbally instructed PayChex to make grossly inflated


                             18
            Case 1:19-cv-04821 Document 1 Filed 05/24/19 Page 19 of 30




       payroll payments to his personal checking account.            He

       did so as often as six or seven times per month.

              47.   Table A below sets forth the dollar amounts

       of funds which Diver intentionally misappropriated from

       M & R’s payroll in order to profit solely himself:

                                    Table A

Year         W-2 amount      Maximum          Amount the       Amount Mr.
             ($’s) Diver     amount the       defendant        Maloney was
             received        defendant        Diver stole      Paid ($‘s)
                             Diver could      from M & R
                             have been        ($’s)
                             paid ($’s)
2011         812,333.29      350,000.00       462,333.29       750,000.00
2012         796,333.29      350,000.00       446,333.29       750,000.00
2013         786,333.29      350,000.00       436,333.29       750,000.00
2014         914,366.68      350,000.00       564,366.68       625,408.92
2015         1,022,488.91    350,000.00       672,488.91       574,408.92
2016         993,119.46      350,000.00       643,119.46       748,408.92
2017         968,219.46      350,000.00       618,219.46       528,276.33
2018         1,250,645.86    241,666.63       1,008.979.33     590,174.10
TOTAL        7,543,838.24    2,241,666.63     4,852,173.61     5,316,677.19



       2.    The defendant Diver’s over billing scheme

       48.     The defendant Diver defrauded about 235 of M & R’s

                                       19
       Case 1:19-cv-04821 Document 1 Filed 05/24/19 Page 20 of 30




clients in the following manner:

     (A) In the ordinary course of M & R’s business, the

     defendant Diver discharged his duty to bill and collect M &

     R investment advisory fees by directing his clerical

     assistant to access at the beginning of each calendar

     quarter the client’s account at, for example, Schwab, and

     transferring that quarterly advisory fee to a fee account

     maintained at Schwab.

     (B) Diver’s assistant calculated the fees due each quarter

     by using software called “Black Diamond” licensed from a

     firm called Advent.    That software is electronically linked

     directly to the client accounts at Schwab and Pershing and

     automatically calculates the dollar amount of the fee due

     M & R from virtually all its clients for each calendar

     quarter.

     (C) During the years 2017 and 2018, the defendant Diver

     often departed from this practice by billing off the normal

     quarterly cycle and instructing his assistant to bill

     clients in amounts calculated from the Black Diamond

     software on that off-cycle date.      Investigation to date has

     revealed that the defendant Diver over billed some 235

                                  20
       Case 1:19-cv-04821 Document 1 Filed 05/24/19 Page 21 of 30




     clients in this fashion by billing those clients off-cycle.

     That is, in addition to the ordinary authorized quarterly

     bills numerous clients were billed for fifth and sometimes

     sixth quarterly ‘installments.’

     49.   The defendant Diver diverted the over billed amounts

from M & R’s fee accounts at Schwab and Pershing directly to M &

R’s bank account.   The defendant Diver would then instruct

PayChex to pay him that illicitly diverted sum of money through M

& R payroll checks.

     50.   A forensic investigation reveals that, during the years

2017 and 2018, the defendant Diver misappropriated client funds

through over billing in the amount of $748,197.00. (This amount

includes improper billings, billing made off-cycle, refunds

withheld, and interest.)

     51.   M & R voluntarily has made full restitution of the over

billed amounts, including interest, to each of the over billed

clients.   In the aggregate, M & R has refunded $748,197.00 to the

affected clients.

     52.   Upon the discovery of the defendant Diver’s fraud,

M & R promptly self-reported the defendant Diver’s malfeasance

and embezzlement to the SEC.

                                  21
       Case 1:19-cv-04821 Document 1 Filed 05/24/19 Page 22 of 30




     53.   The SEC in turn referred the matter to the United

States Attorney’s Office for the Southern District of New York.

     54.   On March 28, 2019, the defendant Diver was arrested on

a criminal complaint charging wire fraud and criminal violations

of the Investment Advisers Act of 1940.       United States v. Richard

Diver, 19 Mj. 3058 (UA).    That same day the SEC commenced an

action against the defendant Diver alleging violations of the

Investment Advisers Act of 1940.       Securities and Exchange

Commission v. Richard T. Diver, No. 19 Civ. 2771 (LAP).         Both

those actions are pending before this Court.



 FIRST CLAIM FOR RELIEF AGAINST DEFENDANT THE CURCHIN DEFENDANTS
                    (Professional Malpractice)


     55.   Plaintiff M & R repeats and re-alleges the allegations

of paragraphs 1 to 54 above with the same force and effect as if

set forth at length herein.

     56.   During the years 1996 to March 2018, the Curchin Group

and its senior partner, the defendant Fouratt, served as M & R’s

independent Certified Public Accountants.       In each of the years

2011 to 2017, the Curchin defendants audited M & R’s financial


                                  22
          Case 1:19-cv-04821 Document 1 Filed 05/24/19 Page 23 of 30




statements and opined in writing to M & R that its financial

statements presented fairly, in “all material respects,” the

financial position of M & R as of the close of each of those

calendar years.

     57.     The Curchin Group was required to perform its work in

accordance with Generally Accepted Auditing Standards (“GAAS”) to

determine whether the financial statements of M & R were prepared

in accordance with Generally Acceptable Accounting Principles

(“GAAP”).

     58.    Compliance with GAAS requires that the auditor plan and

perform each audit in a manner that provides reasonable assurance

that the financial statements are free of material misstatement,

whether caused by error or fraud.

     59.     GAAS further requires that an auditor exercise due

professional care in performing the audit and preparing the

report.    Due professional care requires that an auditor exercise

professional skepticism.

     60.    Moreover, the Curchin defendants owed an affirmative

duty to identify and inform Plaintiff M & R of any fraud red

flags, such as suspicions activities or internal control

deficiencies.

                                     23
       Case 1:19-cv-04821 Document 1 Filed 05/24/19 Page 24 of 30




     61. The Curchin defendants failed to exercise independence

and due professional care.    As set forth more fully above, the

Curchin defendants failed to notice, investigate or report to M &

R the following:

          (A) The defendant Diver stole millions of dollars from

          M & R by issuing to himself camouflaged payroll

          payments far in excess of his salary.        For example, in

          the year 2017, Diver caused himself to be issued more

          that 60 payroll payments, sometimes as often as six

          times per month;

          (B) The defendant Diver’s consistently earned more

          money than Mr. Maloney, M & R’s Chairman, Chief

          Executive Officer and 91% shareholder.        The Curchin

          defendants never brought this fraud red flag to Mr.

          Maloney’s attention;

          (C) Even though the Curchin defendants knew that all of

          M & R’s revenues were derived from fees paid by M & R’s

          clients on a quarterly basis, Curchin did not report to

          M & R that client revenues were received on an off-

          cycle basis throughout the year 2017;



                                  24
       Case 1:19-cv-04821 Document 1 Filed 05/24/19 Page 25 of 30




           (D) Curchin failed to adequately audit and test M & R’s

           original billing records.     Such an audit would have

           revealed that the defendant Diver was over billing M &

           R’s clients.

           (E) In March 2018, the Curchin defendants failed to

           investigate after one of their own auditors noticed a

           material difference between amounts recorded by the

           defendant Diver as client fees and the amount as

           calculated by M & R’s billing software.

           (F) The Curchin defendants did not test the defendant

           Diver’s manual revenue and payroll entries against M &

           R’s banking records.

     62.   The Curchin defendants professional negligence

proximately caused M & R to suffer money damages by failing to

cause M & R to discover and stop the defendant Diver’s misconduct

and malfeasance.

     63.   All of M & R’s losses were reasonably foreseeable at

the time the Curchin defendants were retained to provide

accounting services.

     64.   As a result of the Curchin defendants’ professional



                                  25
       Case 1:19-cv-04821 Document 1 Filed 05/24/19 Page 26 of 30




malpractice, Plaintiff M & R has suffered, and continues to

suffer damages in an amount to be established at trial, but in no

event less than $10 million, plus interest and attorneys fees,

all of which continue to accrue.


     SECOND CLAIM FOR RELIEF AGAINST THE CURCHIN DEFENDANTS
                    (Respondeat Superior)


     65.   Plaintiff M & R repeats and re-alleges the allegations

of paragraphs 1 to 64 above with the same force and effect as if

set forth at length herein.

     66.   To the extent that the wrongful acts set forth above

were those of the defendant Fouratt, and or any other agent of

The Curchin Group, LLC, those acts were performed within the

scope of their employment with and for the benefit of The Curchin

Group, LLC.

     67. All such acts were and are imputable to The Curchin

Group, LLC, and were conducted with the actual and apparent

authority of The Curchin Group, LLC.

     68.   Based on the foregoing, defendant The Curchin Group,

LLC is liable for the conduct of its senior partner and its

agents, all in an amount to be established at trial but which

                                  26
       Case 1:19-cv-04821 Document 1 Filed 05/24/19 Page 27 of 30




shall not be less than $10,000,000.00, plus interest and

reasonable attorneys fees.

       THIRD CLAIM FOR RELIEF AGAINST THE DEFENDANT DIVER
                             (FRAUD)
     69. Plaintiff M & R repeats and re-alleges the allegations

of paragraphs 1 to 68 above with the same force and effect as if

set forth at length herein.

     70.   At all times relevant to this action, the defendant

Diver served as plaintiff M & R’s Senior Vice President and Chief

Operations Officer.

     71.   Between January 2011 and December 2018, when he

confessed his fraud, the defendant Diver misrepresented the

following material facts to M & R and Mr. Maloney:

           (A) Diver repeatedly and on at least a quarterly basis

           both in face-to-face meetings and through fraudulent

           and false quarterly profit & loss statements, told Mr.

           Maloney that Diver was receiving a base salary of

           $100,000.00, as supplemented by the quarterly bonuses

           which Mr. Maloney awarded to the defendant Diver.

           Diver’s statements were intentionally false and

           fraudulent when made in that Diver at all times knew,


                                  27
       Case 1:19-cv-04821 Document 1 Filed 05/24/19 Page 28 of 30




           but did not disclose to Mr. Maloney, that the defendant

           Diver was diverting large sums of money from M & R to

           his personal bank account through unauthorized payroll

           distributions.   As set forth in Table A above, those

           payments amounted to more than 4.8 million dollars.

           (B) In the years 2017 and 2018, the defendant Diver

           repeatedly advised M & R and Mr. Maloney that M & R’s

           revenues were lawfully derived from fees billed to M &

           R’s clients in accordance with both federal law and M &

           R’s billing regime.    Those statements were false and

           fraudulent when made in that Diver knew, but did not

           disclose to Mr. Maloney, until December 2018, that

           Diver, in violation of the federal securities laws, and

           M & R’s internal procedures, was embezzling client

           funds by over billing M & R’s clients.

     72.   M & R and Mr. Maloney reasonably and justifiably relied

upon the defendant Diver’s misrepresentations.

     73. As a direct and proximate cause of the fraudulent

misrepresentations made by the defendant Diver, Plaintiff M & R

has been damaged in the amount of at least $10,000,000.00.



                                  28
          Case 1:19-cv-04821 Document 1 Filed 05/24/19 Page 29 of 30




           FOURTH CLAIM FOR RELIEF AGAINST DEFENDANT DIVER
                      (Breach of Fiduciary Duty)



    74. Plaintiff M & R repeats and re-alleges the allegations of

paragraphs 1 to 73 above with the same force and effect as if set

forth at length herein.

     75. As a Senior Vice President of plaintiff M & R, defendant

Diver owed plaintiff M & R a duty of the utmost good faith and

loyalty.    In breach of that duty, the defendant Diver, while a

senior officer of M & R, engaged in a fraudulent embezzlement

scheme.    Defendant diverted funds to himself which rightfully

belonged to M & R and its clients.         As a result of the breach of

fiduciary duty defendant owed to plaintiff, plaintiff has been

damaged in an amount to be determined at trial, but in no event

less than $10,000,000.00.

           FIFTH CLAIM FOR RELIEF AGAINST DEFENDANT DIVER
                         (Unjust Enrichment)

     76.     Plaintiff M & R repeats and re-alleges the allegations

of paragraphs 1 to 75 above with the same force and effect as if

set forth at length herein.

     77.     The defendant Diver has been unjustly enriched by his

                                     29
        Case 1:19-cv-04821 Document 1 Filed 05/24/19 Page 30 of 30




improper and unauthorized retention of the funds embezzled from M

& R and its clients.

     78.   As a result, the defendant Diver is liable to M & R in

an amount to be determined at trial but presently believed to be

no less than $10,000,000.00.

     WHEREFORE, plaintiff M & R Capital Management, Inc. demands

judgment against the defendants Richard T. Diver, The Curchin

Group, LLC and the defendant Robert C. Fouratt, CPA in an amount to

be established at trial, but which shall not be less than ten

million dollars ($10,000,000.00) plus, interest and attorneys fees

and for such other and further relief as to the Court may seem just

and proper.

 Dated: New York, New York
        May 23, 2019


                       Law Offices of
                       Joseph E. Gasperetti, P.C.

                       By /s/Joseph E. Gasperetti
                       Joseph E. Gasperetti (JG-2120)
                         Attorneys for Plaintiff
                         M & R Capital Management, Inc.
                       2300 Fifth Avenue
                       Rm. 12D
                       New York, New York 10037
                       (917)796-5958
                       jgasperetti@litlawpc.com

                                   30
